DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 13, 14, filed 08/16/2022, with respect to claims 1 – 20 have been fully considered and are persuasive.  The rejections of claims 1 – 20 35 U.S.C 102 & 103 under have been withdrawn. 
Applicant argues that Mishra et al. in view of Rane does not teach identifying, by the device and using a graph analytics model, an optimal action to be performed based on the unresolved issue and the optimal resolution, wherein the graph analytics model is trained to generate a set of paths of actions between the unresolved issue and the optimal resolution based on the historical data, identify an optimal path of actions based on respective numbers of actions associated with the set of paths, and identify the optimal action based on the optimal path and the prior action, and wherein edges of an analytical graph, associated with the set of paths, are assigned respective weights to determine path length of the set of paths (Amendment, pages 13, 14).

Allowable Subject Matter
Claims 1 – 20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
As to claims 1 – 20, neither Mishra et al. nor Rane teach or suggest identifying, by the device and using a machine learning model, an optimal resolution based on the historical data and the real-time data, wherein the machine learning model is trained to identify one of the set of historical issues related to the unresolved issue, and identify the optimal resolution based on one of the set of historical resolutions associated with the one of the set of historical issues; identifying, by the device and using a graph analytics model, an optimal action to be performed based on the unresolved issue and the optimal resolution, wherein the graph analytics model is trained to generate a set of paths of actions between the unresolved issue and the optimal resolution based on the historical data, identify an optimal path of actions based on respective numbers of actions associated with the set of paths, and identify the optimal action based on the optimal path and the prior action, and wherein edges of an analytical graph, associated with the set of paths, are assigned respective weights to determine path length of the set of paths; and causing, by the device, the optimal action to be performed and one or more of the machine learning model or the graph analytics model to be updated based on the real-time data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/Primary Examiner, Art Unit 2658